8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Pag
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
8-cv-02427-RBJ Document 57-6 Filed 03/04/19 USDC Colorado Page
